DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 02/01/2022 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 11/01/2021.


Response to Arguments
Applicant's arguments, see PAGE 10, filed 02/01/2022, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “MOK is silent regarding a steering request a request to modify a criteria by which media items are selected for playback.  Further, MOK is silent regarding a feedback sequence indicating a skipped status or a played status for each of a plurality of media items of the collection of media items”. Examiner respectfully disagrees.
Examiner’s broadest reasonable interpretation of the phrase ‘steering request’ is the function to select the next playback media based on media selection rules. MOK teaches the broadest reasonable interpretation of a ‘steering request’ and the user interface components for a user control the ‘steering request’ (See Para 0018, 0093, 0099-0115 media selection rules; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  Further MOK teaches the broadest reasonable interpretation of functions/components to access individual user’s media library activity, including skip count and/or play count data (See Para 0044, 0063, 0110, etc play count…skip count) and media selection rules utilizing the individual user’s media library activity.  See updated rejections based on amendments below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOK ET AL. (US 2014/0114985).

With respect to Claim 1, MOK teaches:
receive a request to play unspecified media items from a client device (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); 
transmit a first collection media items for playback to the client device (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); 
receive, during playback of the first collection of media items, a steering request and feedback from the client device, the feedback including a sequence of playback of the first collection of media items and a feedback sequence for the first collection of media items, wherein the feedback sequence indicates a skipped status or a played status for each of a plurality of media items of the collection of media items in the sequence of playback (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology), and
wherein the steering request indicates a request to modify a criteria by which media items are selected for playback (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); and 
based on the steering request and feedback, determine a second media item as a candidate media item for playback by the client device, wherein the second media item was not included with the first collection of media items, and wherein the second media item is determined based on an ordering of the feedback sequence (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 2, MOK teaches:
wherein 
the determination of the second media item as the candidate media item for playback by the client device is based on representations and the feedback sequence and wherein the representations describe characteristics of the plurality of media items for which feedback was received (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 3, MOK teaches:
wherein 
the determination of the second media item is based on user profile information, the user profile information identifying one or more media item preferences of a user that provided the request to play unspecified media items (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 4, MOK teaches:
wherein 
the feedback includes positive feedback regarding playback of at least one media item from the first collection of media items in addition to negative feedback, and the sequence of playback of the first collection of media items (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 7, MOK teaches:
sending first media items for playback to a client device (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); 
recording playback data for the first media items, the playback data includes a feedback sequence for the first media items, wherein the feedback sequence indicates a skipped status or a played status for each of a plurality of media items of the first media items (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); and 
after receiving a steering request, identifying second media items as candidates for playback based on an analysis of the recorded playback data, wherein the steering request indicates a request to modify a criteria by which media items are selected for playback, and wherein the second media item is determined based on an ordering of the feedback sequence (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 13, MOK teaches:
at least one processor (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); and 
at least one storage comprising instructions stored on the storage that when executed cause the system to (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology): 
receive a request to play unspecified media items from a client device (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); 
transmit a first collection media items for playback to the client device (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); 
receive, during playback of the first collection of media items, a steering request and feedback from the client device, the feedback including a sequence of playback of the first collection of media items and a feedback sequence for the first collection of media items, wherein the feedback sequence indicates a skipped status or a played status for each of a plurality of media items of the collection of media items in the sequence of playback (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology); and 
based on the steering request and the feedback sequence, determine a second media item as a candidate media item for playback by the client device, wherein the second media item was not included with the first collection of media items, and wherein the second media item is determined based on an ordering of the feedback sequence (See Para 0018, 0093, 0099-0115, etc. media selection rules; See Para 0044, 0063, 0110, etc. play count…skip count; See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).

With respect to Claim 14, MOK teaches:
wherein 
the determination of the second media item as the candidate media item for playback by the client device is based on representations and the feedback sequence and wherein the representations describe characteristics of the plurality of media items for which feedback was received (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 15, MOK teaches:
wherein 
the determination of the second media item is based on user profile information, the user profile information identifying one or more media item preferences of a user that provided the request to play unspecified media items (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 16, MOK teaches:
wherein 
the feedback includes positive feedback regarding playback of at least one media item from the first collection of media items in addition to the negative feedback, and the sequence of playback of the first collection of media items (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 8-12, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MOK ET AL. (hereinafter “MOK”) (US 2014/0114985) in view of JEHAN ET AL. (hereinafter “JEHAN”) (9,531,989).

With respect to Claim 5, MOK teaches:
wherein 
the determination of the second media item is performed (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  
However MOK is silent to the language of:
using a machine learned function.
JEHAN further teaches:
using a machine learned function (See COL 7 LINE 15, COL 8 LINE 8 machine learning algorithm).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MOK to include using a machine learned function.
One of ordinary skill in the art would have been motivated to modify MOK because it would be beneficial to improve digital media content navigation/selection.

With respect to Claim 6, 18, MOK teaches: 
input feedback data for media items played in a historical sequence, where some of the feedback data for the media items played in the historical sequence is negative feedback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items); 
learn which media items were played in the historical sequence after the negative feedback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items).  
However MOK is silent to the language of:
wherein the instructions are effective to cause the computing system to train a machine learning system to yield the machine learned function, the instructions cause the computing system to: to the machine learning system, using a machine learned function, output the machine learned function by the machine learning system.
JEHAN further teaches:
using a machine learned function (See COL 7 LINE 15, COL 8 LINE 8 machine learning algorithm).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MOK to include using a machine learned function.
One of ordinary skill in the art would have been motivated to modify MOK because it would be beneficial to improve digital media content navigation/selection.

With respect to Claim 8, MOK teaches:
receiving input feedback data for media items played in a historical sequence, where some of feedback data for the media items played in the historical sequence is negative feedback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items), and 
learning which media items were played in the historical sequence after the negative feedback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items), and 
outputting function for use in the analysis of the recorded playback data to identify the second media items as the candidates (See Para 0041 user engagement history; See Para 0045 poor ratings of media items).  
However MOK is silent to the language of:
a machine learned function.
JEHAN further teaches:
a machine learned function (See COL 7 LINE 15, COL 8 LINE 8 machine learning algorithm).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MOK to include a machine learned function.
One of ordinary skill in the art would have been motivated to modify MOK because it would be beneficial to improve digital media content navigation/selection.

With respect to Claim 9, MOK teaches:
wherein 
the input feedback data also includes user profile information for a user that provided the feedback data for the media items played in the historical sequence, the user profile information identifying one or more media item preferences of the user (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 10, MOK teaches:
inputting representations to the machine learned function, the representations describing characteristics of the first media items for which feedback data was received for the media items played in the historical sequence (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  

With respect to Claim 11, MOK teaches:
wherein 
the media items played in the historical sequence are located in an audio characteristics embedding space, the method comprising: 
inputting the feedback data for media items played in the historical sequence into the function along with an audio characteristic representation from the audio characteristics embedding space, whereby the function can score the second media items as candidates for playback with audio characteristics that are likely to result in a completed playback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items).  
However MOK is silent to the language of:
machine learned function.
JEHAN further teaches:
machine learned function (See COL 7 LINE 15, COL 8 LINE 8 machine learning algorithm).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MOK to include machine learned function.
One of ordinary skill in the art would have been motivated to modify MOK because it would be beneficial to improve digital media content navigation/selection.

With respect to Claim 12, MOK teaches:
wherein 
the media items played in the historical sequence are located in a behavioral characteristics embedding space, the method comprising: 
inputting the feedback data for media items played in the historical sequence into the function along with a behavioral characteristic representation from the behavioral characteristics embedding space, whereby the machine learned function can score the second media items as candidates for playback with behavioral characteristics that are likely to result in a completed playback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items). 
However MOK is silent to the language of:
machine learned function.
JEHAN further teaches:
machine learned function (See COL 7 LINE 15, COL 8 LINE 8 machine learning algorithm).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MOK to include machine learned function.
One of ordinary skill in the art would have been motivated to modify MOK because it would be beneficial to improve digital media content navigation/selection. 

With respect to Claim 17, MOK teaches:
wherein 
the determination of the second media item is performed function to select the second media item (See Figs. 1, 2 media station generation system; See Fig. 3 clustering system; See Fig. 4a, 4b media station generation rule, output of a media station programming format; See Fig. 5 a system in which an online store, media items pools, and media station creation module reflexively influence each component of the system; See Fig. 6 media station user interface; See Fig. 7a,7b computing arrangement for executing programming modules of the disclosed technology).  
However MOK is silent to the language of:
using a machine learned function.
JEHAN further teaches:
using a machine learned function (See COL 7 LINE 15, COL 8 LINE 8 machine learning algorithm).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MOK to include using a machine learned function.
One of ordinary skill in the art would have been motivated to modify MOK because it would be beneficial to improve digital media content navigation/selection.

With respect to Claim 19, MOK teaches:
wherein 
the input feedback data also includes user profile information for a user that provided the feedback data for the media items played in the historical sequence, the user profile information identifying one or more media item preferences of the user (See Para 0041 user engagement history; See Para 0045 poor ratings of media items).  

With respect to Claim 20, MOK teaches:
wherein 
the instructions cause the system to: 
input the feedback data for media items played in the historical sequence along with an audio characteristic representation from the audio characteristics embedding space, whereby the machine learned function can identify the second media items as candidates for playback with audio characteristics that are likely to result in a completed playback (See Para 0041 user engagement history; See Para 0045 poor ratings of media items).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864